                                                                       l'IU!D IN OPEN GOURT     --
                                                                       ON~ ,        lls s~"
                                                                              A. Mbore, Jr., Clerk
                                                                        US District Court
                                                                        Ea!ltem District of N~


                  IN THE UNITED STATES DISTRICT COURT
             F OR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION
                           NO. 2: 18-CR-00018-FL

UNITED STATES OF AMERICA

             V.


JOHN JAMES TAYLOR

                               ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on January 16, 20 19, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations of 18 U.S.C.

§§ 922(g)(l) and 924, to wit:

   •   Glock Model 17, 9mm pistol, bearing Serial Number NSL648, and

   •   All magazines and related ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED :

       1.    That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                           1
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorpora te a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by F ed. R. Crim. P .

32.2(b)(4)(B).

      SO ORDERED.       Thi~tJ:. day of~M,-~-~--~' 2019.




                                           2
